EXHIBIT 10.3

 

FIRST AMENDMENTOF

HORMEL

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(2007 Restatement)

 

The “Hormel Supplemental Executive Retirement Plan (2007 Restatement)” adopted
by Hormel Foods Corporation, a Delaware corporation, effective January 1, 2007
(hereinafter, the “Plan Statement”), is hereby amended as follows:

 

1.                                      CLARIFICATION REGARDING GARY RAY SERP. 
Effective January 1, 2007, Section 4.1(a) of the Plan Statement is amended by
renumbering paragraphs (iv) through (vi) as paragraphs (vi) through (viii) and
adding the following new paragraphs (iv) and (v):

 

(iv)                             in the case of Gary Ray only,  if such
Participant retires on an early retirement pension under the Pension Plan and
after completing thirty (30) years of participation in the Pension Plan, as if
there were no reduction in benefits for early commencement; and

 

(v)                                in the case of Gary Ray only, as if the
thirty five (35) years of Benefit Service maximum did not apply; and

 

2.                                      CLARIFICATION REGARDING GARY RAY SERP. 
Effective January 1, 2007, Section 5.1.1(a) of the Plan Statement is amended by
renumbering paragraphs (iv) through (vi) as paragraphs (vi) through (viii) and
adding the following new paragraphs (iv) and (v):

 

(iv)                             in the case of Gary Ray only,  if such
Participant dies after the earliest date he could have retired on an early
retirement pension under the Pension Plan (without regard to whether he has or
has not retired) and after completing at least thirty (30) years of
participation in the Pension Plan, as if there were no reduction in benefits for
early commencement; and

 

(v)                                in the case of Gary Ray only, as if the
thirty five (35) years of Benefit Service maximum did not apply; and

 

3.                                      SAVINGS CLAUSE.  Save and except as
herein expressly amended, the Plan Statement shall continue in full force and
effect.

 

--------------------------------------------------------------------------------

 